         Case 6:19-cv-06522-DGL Document 15 Filed 04/20/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

TONYA LYNN BENNETT,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-6522L

                      v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On April 7, 2016, plaintiff, then forty-three years old, filed an application for disability

insurance benefits, alleging an inability to work since September 30, 2001. (Administrative

Transcript, Dkt. #7 at 20). Her application was initially denied, and following a video hearing

before Administrative Law Judge (“ALJ”) Kenneth Theurer, the ALJ issued an unfavorable

decision on August 6, 2018. That decision became the final decision of the Commissioner when

the Appeals Council denied review on June 7, 2019. (Dkt. #7 at 1-3). Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for the calculation and payment of

benefits, or in the alternative for further proceedings (Dkt. #10), and the Commissioner has cross

moved (Dkt. #12) for judgment on the pleadings pursuant to Fed. R. Civ. Proc. 12(c). For the
          Case 6:19-cv-06522-DGL Document 15 Filed 04/20/20 Page 2 of 7




reasons set forth below, the plaintiff’s motion is denied, the Commissioner’s cross motion is

granted, and the decision appealed-from is affirmed.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records throughout the relevant period,

primarily comprised of treatment records for asthma, trigger finger, diabetic neuropathy, and

attention-deficit hyperactivity disorder (“ADHD”), which the ALJ concluded together constituted

a severe impairment not meeting or equaling a listed impairment. (Dkt. #7 at 22).

       The ALJ found that plaintiff has the residual functional capacity (“RFC”) to perform light

work, with the following limitations: can occasionally lift and carry 20 pounds and frequently lift

and carry 10 pounds; can sit, stand or walk for up to six hours in an eight-hour workday with

normal breaks; can occasionally climb ramps or stairs; can never climb ladders, ropes or scaffolds;

can occasionally balance, stoop, kneel, crouch and crawl; cannot perform more than frequent fine

manipulation such as repetitive hand-finger actions, fingering or feeling with either hand, but

retains the ability to grasp, hold, turn, raise and lower objects with either hand; should avoid work

at unprotected heights or with dangerous machinery; should avoid concentrated exposure to

smoke, dust or respiratory irritants; can understand and follow simple instructions and directions;

can perform simple tasks with supervision and independently; can maintain attention and


                                                 2
          Case 6:19-cv-06522-DGL Document 15 Filed 04/20/20 Page 3 of 7




concentration for simple tasks; can regularly attend to a routine and maintain a schedule; can relate

to and interact with others to the extent necessary to carry out simple tasks, but should avoid work

requiring more complex interaction or joint effort to achieve work goals; should have no more than

incidental contact (defined as more than never and less than occasional – simply, the job should

not involve direct interaction with the public, but the claimant does not need to be isolated away

from the public) with the public; and can handle reasonable levels of simple-work related stress in

that she can make occasional simple decisions directly related to the completion of tasks in a stale,

unchanging work environment. (Dkt. #7 at 24-25).

        Because plaintiff had no past relevant work to assess, the ALJ turned to testimony by

vocational expert Joseph Atkinson to determine whether there were positions in the economy that

plaintiff could perform. When given the ALJ’s RFC finding as a hypothetical question, Mr.

Atkinson testified that such an individual could perform the representative positions of marker II,

small production assembler, and office helper. (Dkt. #7 at 29).

   I.      Opinions By “Other” Treating Sources

        Plaintiff’s primary contention is that the ALJ erred when he declined to grant more than

“little” weight to the opinion of plaintiff’s treating therapist, licensed clinical social worker

Cynthia Klinko. (Dkt. #7 at 27-28, 937-42).

        As an initial matter, by virtue of her status as a social worker, Ms. Klinko’s opinion is not

entitled to controlling weight. See Meyers v. Commissioner, 2020 U.S. Dist. LEXIS 32843 at *13

(W.D.N.Y. 2020); Coleman v. Commissioner, 335 F. Supp. 3d 389, 398 (W.D.N.Y. 2018). Social

workers are not “acceptable medical sources” for purposes of the applicable Social Security

Regulations, but rather are “other medical sources,” whose opinions may be considered as to the

severity of a plaintiff’s impairment and ability to work, but whose conclusions are not entitled to


                                                 3
          Case 6:19-cv-06522-DGL Document 15 Filed 04/20/20 Page 4 of 7




any special weight. 20 C.F.R. § 416.902. See May v. Colvin, 2014 U.S. Dist. LEXIS 94368 at

*17 (W.D.N.Y. 2014) (noting that “[t]he ALJ has discretion to determine appropriate weight to

accord opinions of other medical sources,” and finding that the ALJ’s rejection of a social worker’s

opinion on the grounds that it reflected a short course of treatment and was inconsistent with other

evidence of record, including the opinion of a consultative examiner, was appropriate).

       Nonetheless, where, as here, the record does not contain medical opinions from an

acceptable medical source such as a treating physician or psychiatrist concerning a severe

impairment, the opinions of consulting and examining physicians, as well as non-acceptable

medical sources such as therapists, can “take on particular significance.” Montanez v. Berryhill,

334 F. Supp. 3d 562, 564 (W.D.N.Y. 2018). In considering such opinions, the ALJ should apply

the same factors typically used to weigh the opinions of treating physicians, including: (1) the

length, nature and extent of the treatment relationship; (2) the frequency of examination; (3) the

evidence presented to support the source’s opinion; (4) whether the opinion is consistent with the

record as whole; and (5) whether the opinion is offered by a specialist. Further, the ALJ must

articulate his reasons for assigning the weight that he does accord to the medical opinions of record.

Id.

       Ms. Klinko opined on May 25, 2018, based on bi-weekly treatment sessions beginning July

15, 2016 (although plaintiff notes that she had previously treated with Ms. Klinko as early as 2011,

at a different facility) that plaintiff has a “history of trauma” which has caused symptoms of

anxiety, panic attacks, sleep disruption, poor appetite, hypervigilance, and memory and

concentration impairment. She opined that due to anxiety and stress brought on by trauma

triggers, plaintiff has, inter alia, moderate limitations in completing tasks and maintaining attention

and concentration, and marked limitations with respect to using reason and judgment to make


                                                  4
          Case 6:19-cv-06522-DGL Document 15 Filed 04/20/20 Page 5 of 7




simple work-related decisions, working at a consistent pace, staying on task, asking simple

questions or requesting assistance, responding appropriately to criticism, and engaging in multi-

step activities. According to Ms. Klinko, plaintiff is “extremely” limited or entirely unable to

function in the areas of getting along with others, working in coordination with or proximity to

others, and managing work-related stress. Ms. Klinko estimated that plaintiff’s symptoms would

cause her to be late to and/or absent from work more than four times per month. (Dkt. #7 at 937-

42).

       The ALJ acknowledged Ms. Klinko’s status as a treating social worker, but afforded her

opinion only “little” weight, noting that “it is not supported by the relevant evidence or the record

as a whole. Specifically, the claimant’s admitted activities of daily living exceed the abilities

detailed in [Ms. Klinko’s] opinion.” (Dkt. #7 at 28). The evidence of record, as described by the

ALJ earlier in the opinion, included observations by Ms. Klinko, plaintiff’s treating nurse

practitioner Rebecca Fears, and others, that she is generally cooperative with adequate social skills,

normal motor behavior, clear and coherent thought processes, mildly-to-moderately impaired

memory, and intact attention and concentration. (Dkt. #7 at 26).           The ALJ also described

plaintiff’s self-reported daily activities as including grocery shopping accompanied by someone

else, caring for her two children, cooking, cleaning, doing laundry, showering “with reminders,”

and dressing herself several times per week. (Dkt. #7 at 27).

       The ALJ’s characterization of the record was not factually erroneous. Indeed, although

Ms. Klinko’s treatment notes reflect plaintiff’s struggles with anxiety and/or depression, with some

additional mention of “agoraphobia” symptoms beginning in or around December 2017 (just a few

months prior to Ms. Klinko’s May 25, 2018 opinion and the ALJ’s August 6, 2018 decision), they

do not reflect significant social dysfunction or inability to concentrate, and generally describe


                                                  5
          Case 6:19-cv-06522-DGL Document 15 Filed 04/20/20 Page 6 of 7




plaintiff as cooperative, pleasant, friendly, and well-groomed, with good insight, judgment and

attention. (Dkt. #7 at 600, 604, 607, 609, 611, 613, 615, 616, 617, 629).

       As the ALJ noted, the level of limitation described by Ms. Klinko was also inconsistent

with plaintiff’s self-reported activities of daily living during the relevant period, which included

childcare, cooking, and cleaning, and (with assistance) participation in personal care and grocery

shopping. Although plaintiff argues that the ALJ failed to sufficiently consider the fact that

plaintiff’s engagement in some of her daily activities, like shopping and personal hygiene, was

undertaken only with assistance or reminders from others, the ALJ explicitly noted plaintiff’s need

for assistance with some tasks in his decision, and his RFC finding included limitations that appear

appropriately calculated to limit plaintiff’s exposure to personal interactions, the need for decision-

making, and other anxiety triggers.       These include limitations to simple tasks with simple

instructions, no complex interaction or joint efforts with others, no more than incidental contact

with the public, and only occasional, simple decision-making in a stable, unchanging work

environment. (Dkt. #7 at 25).

       The Court also observes that the ALJ’s mental RFC findings were otherwise supported by

substantial evidence of record. Such evidence included the opinion of consulting psychiatrist Dr.

Amanda Slowik, who examined plaintiff on June 28, 2016 and found that plaintiff had no

limitations in her ability to perform simple tasks or to maintain attention and concentration; mild

limitations in performing simple tasks independently, learning new tasks and making appropriate

decisions; moderate limitations in performing complex tasks independently; and moderate-to-

marked limitations in maintaining a schedule, relating adequately with others, and dealing

appropriately with stress. (Dkt. #7 at 567-71). The ALJ gave “great” weight to Dr. Slowik’s

opinion, and incorporated the bulk of her findings into his RFC determination.


                                                  6
          Case 6:19-cv-06522-DGL Document 15 Filed 04/20/20 Page 7 of 7




       The ALJ’s RFC finding was likewise supported by the treatment notes of treating nurse

practitioner Ms. Fears, who managed plaintiff’s medications in conjunction with her therapy

appointments with Ms. Klinko, and consistently observed that plaintiff, even when anxious,

presented as alert, well-groomed, cognitively intact, and cooperative, with normal thought

processes, and good judgment, insight, and attention. (Dkt. #7 at 656, 659, 664-65, 709, 810,

817-19, 862, 884, 890).

       In summary, I find that the weight given by the ALJ to the medical opinions of record was

appropriate and sufficiently explained, and that the ALJ’s decision is supported by substantial

evidence, and is not the product of legal or factual error.

       I have considered the remainder of plaintiff’s arguments, and find them to be without merit.

                                          CONCLUSION

       For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #10) is denied, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #12) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is

dismissed.

       IT IS SO ORDERED.



                                       _______________________________________
                                                 DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       April 20, 2020.




                                                  7
